Citation Nr: 0912053	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  06-31 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a compensable initial rating for herpes zoster 
with post herpetic neuralgia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Elizabeth Miheikin, Law Clerk


INTRODUCTION

The Veteran served on active duty from June 1993 to March 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim for an initial compensable rating for herpes 
zoster. 


FINDINGS OF FACT

1.  The Veteran's herpes zoster has been manifested by 
subjective complaints of continuing pain below the left 
shoulder in a dermatomal distribution and a rash in his 
armpit.  The disability has not been manifested by 
exfoliation, exudation, or itching involving an exposed 
surface or extensive area; nor has it involved at least 5 
percent of the entire body, or 5 percent of exposed areas; or 
required treatment such as therapeutic doses of 
corticosteroids or other immunosuppressive drugs.

2.  The Veteran's herpes zoster is not located on the head, 
face, or neck; is not deep, causes no limitation of motion 
and covers an area less than 6 square inches; is not 
unstable, painful or tender on examination; and does not 
cover an area of 144 square inches (929 square centimeters) 
or more.

3.  The Veteran's herpes zoster does not cause limitation of 
function of his arms and his arm motion is not limited to 
shoulder level.

4.  The Veteran does not have incomplete paralysis of the 
long thoracic nerve.


CONCLUSION OF LAW

The criteria for a compensable initial rating for herpes 
zoster have not been met at any time since October 8, 2004, 
when service connection became effective.  38 U.S.C.A. § 
1155, 5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.321, Part 4, 4.71a, DC 5201, 4.118, DCs 7800, 7801, 
7802, 7803, 7804, 7805, 7806; 4.124a, DC 8519 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Ratings for service-connected disabilities are determined by 
comparing the symptoms the Veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  If there is any reasonable doubt remaining 
after careful consideration of the evidence, it is to be 
resolved in favor of the Veteran.  38 C.F.R. § 4.3.

When making determinations as to the appropriate rating to be 
assigned, VA must take into account the Veteran's entire 
medical history and circumstances.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board 
will consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App.  505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40.  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss, taking into account any part of 
the musculoskeletal system that becomes painful on use.  38 
C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions regarding pyramiding do not forbid consideration 
of a higher rating based on greater limitation of motion due 
to pain on use, including flare ups.  38 C.F.R. § 4.14.  
However, those provisions should only be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  38 C.F.R. §§ 4.40, 4.45; Johnson v. 
Brown, 9 Vet. App. 7 (1996).

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. § 
4.6.  It should also be noted that use of terminology such as 
severe by VA examiners and others, although an element to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  
38 C.F.R. §§ 4.2, 4.6.  

The Veteran claims that his service-connected herpes zoster 
is more severe than the current rating reflects and that he 
should be assigned an increased rating.   

The RO rated this condition under DCs 7806-5201.  Hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen.  38 C.F.R. § 4.27.  
Diagnostic Code 7806 contemplates disability due the 
dermatitis or eczema.  38 C.F.R. § 4.118, DC 7806.  
Diagnostic Code 5201 pertains to limitation of major and 
minor arm motion to shoulder level.  skin 38 C.F.R. § 4.71a, 
DC 5201.  In addition to those diagnostic codes, the Board 
finds that Diagnostic Codes 7800, 7801, 7802, 7803, 7804, 
7805 and 8519 are also applicable.

The rating criteria in effect as of the time the Veteran 
filed his claim for an increased rating provide that if the 
dermatitis or eczema covers an area of at least 5 percent, 
but less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas affected; 
or requires intermittent systemic therapy, such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 
twelve-month period, a 10 percent rating is warranted.  38 
C.F.R. § 4.118, DC 7806.  The evidence does not show that the 
herpes zoster involves 5 percent or more of the entire body, 
or of the exposed areas affected, or requires intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs.  On the contrary, a VA treatment 
record dated in August 2005 shows that his rash only affected  
his armpit, and no record contains any mention of treatment 
with such medications.  Thus, a higher rating is not 
available under that Diagnostic Code.  However, the Board 
must consider all other applicable Diagnostic Codes to 
determine whether a higher rating may be warranted.

The Veteran's disability was also rated under DC 5201. The 
regulatory criteria set forth in DC 5201 provide different 
ratings for the minor arm and the major arm.  The Veteran has 
indicated in various treatment records that he is right-
handed.  Therefore, the Board will consider the ratings and 
criteria for the major arm under the relevant diagnostic 
code.

For the major arm, a 20 percent rating is warranted for 
limitation of arm motion to shoulder level.  A 30 percent 
rating is warranted for limitation of arm motion to midway 
between the side and shoulder level.  A maximum 40 percent 
rating is warranted for limitation of arm motion to 25 
degrees from the side.  38 C.F.R. § 4.71a, DC 5201.  For the 
minor arm, a 20 percent rating is warranted for both 
limitation of arm motion to shoulder level and for limitation 
of arm motion to midway between the side and shoulder level, 
and a maximum 30 percent rating is warranted for limitation 
of arm motion to 25 degrees from the side.  38 C.F.R. § 
4.71a, DC 5201.  Normal forward flexion of the shoulder is 
zero to 180 degrees; abduction is zero to 180 degrees; and 
internal and external rotation is from zero to 90 degrees.  
38 C.F.R. § 4.71a, Plate I (2008).  Forward flexion and 
abduction to 90 degrees amounts to "shoulder level."

Other potentially applicable codes include Diagnostic Code 
7800 which applies to disfigurement of the head, face, or 
neck and provides that a 10 percent rating is warranted where 
there is one of the eight characteristics of disfigurement, 
which are defined as: a scar five or more inches in length, a 
scar at least one-quarter inch wide at the widest part, the 
surface contour of the scar is elevated or depressed on 
palpation, the scar is adherent to underlying tissue, the 
skin is hypo or hyper pigmented in an area exceeding six 
square inches, the skin texture is abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding six square 
inches, there is underlying soft tissue missing in an area 
exceeding six square inches; and the skin is indurated and 
inflexible in an area exceeding six square inches.  38 C.F.R. 
§ 4.118, Diagnostic Code 7800.

Scars other than on the head, face, or neck that are deep or 
that cause limited motion warrant a 10 percent rating if the 
area or areas exceed 6 square inches (39 square centimeters).  
A 20 percent rating is warranted if the area or areas exceed 
12 square inches (77 square centimeters).  A 30 percent 
rating is warranted if the area or areas exceed 72 square 
inches (465 square centimeters).  A 40 percent rating is 
warranted if the area or areas exceed 144 square inches (929 
square centimeters).  A deep scar is one associated with 
underlying soft tissue damage.  Scars in widely separated 
areas, as on two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, will be 
separately rated.  38 C.F.R. § 4.118, DC 7801.  

Diagnostic Code 7802 provides for a 10 percent rating for a 
superficial scar, other than of the head, face, or neck, that 
does not cause limited motion and measures an area or areas 
of 144 square inches (929 square centimeters) or greater.  
Superficial scar is defined as one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7802.

Alternatively, a 10 percent rating may be assigned for 
superficial scars that are unstable.  An unstable scar is one 
where, for any reason, there is frequent loss of covering of 
skin over the scar.  38 C.F.R. § 4.118, DC 7803.  Diagnostic 
Code 7804 provides for a maximum 10 percent disability rating 
for superficial scars that are painful on examination.  38 
C.F.R. § 4.118, DC 7804.  Finally, scars may also be rated on 
the basis of limitation of function of the affected part.  38 
C.F.R. § 4.118, DC 7805. 

The Veteran's thoracic and chest area sensory impairment is 
evaluated under the criteria applicable to radiculopathy in 
the right upper extremity, under DC 8519, which rates 
incomplete paralysis of the long thoracic nerve 38 C.F.R. § 
4.124a, Diagnostic Code 8519.  A 10 percent evaluation is 
warranted for moderate incomplete paralysis.  For severe 
incomplete paralysis, a 20 percent evaluation is assigned.  A 
30 percent evaluation contemplates complete paralysis, with 
an inability to raise the arm above the shoulder level and 
winged scapula deformity.

The Veteran underwent VA treatment from August 2004 to April 
2006.  VA treatment reports show that the Veteran was seen 
for complaints of continuing pain below the left shoulder in 
a dermatomal distribution.  He also complained of a rash in 
his armpit, which was red and uncomfortable.  

In March 2005, the Veteran underwent a VA examination for his 
spine.  The Veteran stated that while on active duty, he 
developed shingles, and was treated with Valtrex and 
prednisone.  He experienced achiness inside the curve under 
his left shoulder blade, which had been present since the 
shingles diagnosis.  The Veteran stated that the pain was not 
as bad as when he had the herpetic infection, but was 
constant.  He had had no exacerbations of his herpes, but his 
symptoms were worse in the latter part of the day or after a 
long car ride.  He stated that he experienced no back pain.  
Examination of the back revealed the area around the left 
scapula to be nontender.  There was no evidence of residual 
skin changes from the herpes infection.  The spine flexed to 
96 degrees, extended to 35 degrees, with lateral flexion of 
27 degrees to left and 22 degrees to the right without pain.  
He had full range of motion of his left and right shoulders 
with some discomfort in the left shoulder when he reached 
behind his back.  He had good strength and no distal 
neurologic abnormalities, such as loss of sensory or motor 
function.  An x-ray of his thoracic and lumbosacral spines 
showed some mild degenerative changes of the lower thoracic 
spine, but was otherwise normal.  The impression was herpes 
zoster with postherpetic neuralgia and thoracic trauma with 
residual of minor degenerative joint disease of the lower 
thoracic spine.  The examiner opined that the Veteran's 
postherpetic neuralgia that caused pain in the left scapular 
area was a direct result of his herpes zoster infection that 
occurred in service.  

Based on the evidence, the Board finds that the preponderance 
of the evidence is against the Veteran's claim for an initial 
compensable rating for the herpes zoster.  The scars are not 
located on the head, face, or neck.  38 C.F.R. § 4.118, DC 
7800.  They are not deep nor do they limit motion or other 
functioning of the arm or shoulder.  38 C.F.R. § 4.118, DC 
7801, 7805.  Furthermore, they do not cover an area of 144 
square inches (929 square centimeters), and are not unstable.  
38 C.F.R. § 4.118, DC 7802.  In addition, there is no medical 
evidence of record that the Veteran's herpes zoster is 
unstable, or painful or tender on examination.  38 C.F.R. 
§ 4.118, DC 7803, 7804.  Thus, the medical evidence of record 
does not meet the criteria for an increased rating under 
these codes.

New regulations in regard to scars became effective on 
October 23, 2008.  However, since the Veteran's claim was 
filed before the effective date, and he has not requested 
consideration under these new regulations, the Veteran's 
claim is not considered under the new regulation. 

Because, on VA examination in March 2005, the Veteran had 
full range of motion of both shoulders, with only minor 
discomfort in the left shoulder when reaching behind his 
back, and there are no other treatment records which 
demonstrate limitation of motion of either arm to shoulder 
level (90 degrees), the Board finds that a rating higher than 
zero percent is not warranted for either shoulder under DC 
5201.  Even considering the effects of minor discomfort on 
use, the evidence does not show that the either arm is 
limited in motion to shoulder-level, and thus the 
requirements for a rating higher than 0 percent for 
functional limitation are not met.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202 (1995).

Furthermore, ranges of motion of the upper extremities were 
shown to be normal during the March 2005 examination, with 
flexion and abduction from 0 to 180 degrees without evidence 
of pain.  Thus, this evidence simply does not meet the 
criteria for a higher rating under DC 8519 above for a 
compensable rating.  That is, findings do not show nor are 
they analogous to moderate incomplete paralysis.    

In sum, the Board finds that the Veteran is not entitled to 
an initial compensable rating for his herpes zoster.  As the 
preponderance of the evidence is against the claim for an 
increased rating, the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


Duties to Notify and Assist the Appellant 

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. § 5103, 
5103A, 5107.  The notice must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004). 

Here, the RO sent correspondence in November 2004 and October 
2006; and a rating decision in May 2005.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  Thus, VA has 
satisfied its duty to notify and satisfied that duty prior to 
the issuance of the September 2006 statement of the case.  

The Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA also obtained a medical examination in relation 
to these claims.  Thus, the Board finds that VA has satisfied 
both the notice and duty to assist provisions of the law.


ORDER

A compensable initial rating for herpes zoster is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


